DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/2022 has been entered.
Claim Rejections 35 USC 101
	Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) 
Claims 1, 10 and 16 are directed toward methods, systems and apparatuses.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 1, 10 and 19 are directed toward the abstract idea of estimating a prediction value for the prospective vehicle for a future time period based on the historical value, which comprises a mathematical concept.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that 
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  Although the claim recites receiving trip log data, there are no positively claimed limitations regarding the vehicle.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims 1, 10 and 16 are implemented on a computer and there are no further limitations or structural elements that go beyond the computer, it can clearly be seen that the abstract idea of calculating a historical value and estimating a prediction value is merely implemented on a computer.  Thus, there is no integration of the abstract idea into a practical application.  The last step teaches of calculating a prediction value but this value is a mere calculation and is not produce a tangible result
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that 
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  Thus, since claims 1, 10 and 16 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Claims 2-9, 11-15, 17-20 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 2-9, 11-15, 17-20 are also rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 9-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2016/0047862) in view of Loftus (US 2015/0241233), and Gawthrope (US 2020/0258328)
As to claim 1 Shimizu discloses a computer-implemented method for calculating a prediction value for usage of a prospective vehicle, comprising: 
receiving trip log data including a first trip having at first duration and a second trip having a second duration traveled by a driven vehicle within a past time period based on real-time sensor data of vehicle sensors of the driven vehicle (Paragraph 51 “The journey data recorded by the data logging module 204 includes, but is not limited to, an identifier (ID) identifying the client device 103 (e.g., a vehicle identification number), one or more user IDs identifying one or more users associated with the client device 103 (e.g., a driver in a vehicle, a passenger in the vehicle), a start point, a destination, a journey duration, a route, a time of arrival, a time of departure, one or more points of interest along the route, and other data associated with a related journey.”);
 (Paragraph 33 “DR may be described as the changes in electricity usage by end-use customers from their normal consumption patterns in response to changes in the price of electricity over time. DR may also relate to incentive payments designed to induce lower electricity use at times of high wholesale market prices or when the electricity grid is unreliable. DR may include all intentional modifications to consumption patterns of electricity of end-use customers that are intended to alter the timing, level of instantaneous demand, or the total electricity consumption.”); 
calculating a historical value for the first trip, the second trip, and the dwell duration, based on the historical energy pricing(Paragraph 31 “For example, the historical journey data includes data describing one or more of a start point, an end point, a departure time from the start point, an arrival time at the end point, a route, a journey duration, a direction, and other journey context data associated with a journey taken by the user. The user profile data can be data describing user profiles. For example, the user profile data associated with a user includes a user name, an e-mail address, user preferences, hobbies, interests, education, work experience, and other demographic data describing the user. Other example user profile data is possible. The power rate data may describe power rates for power usage in different times. For example, the power rate data may include a power rate chart describing how the power rate is changed during different hours in a day.”); and 
estimating the prediction value for the prospective vehicle for a future time period based on the historical value (Paragraph 99 “The scheme determination module 312 receives power rate data from the server 113 or the utility server 178. The scheme determination module 312 determines a set of power costs associated with the set of potential charge schemes based on the power rate data. For example, for each potential charge scheme, the scheme determination module 312 determines a corresponding power cost associated with the vehicle charging if the vehicle is charged during the one or more time slots included in the corresponding potential charge scheme.”). 
Shimizu discloses calculating a dwell duration between the first trip and the second trip (Paragraph 61-62 “A time when the vehicle is connected to the charge station 193 may be referred to as a charge connection time. The connection module 304 generates a connection signal to indicate that the vehicle is connected to the charge station 193 and sends the connection signal to the verification module 306. The connection module 304 may also send data describing the charge connection time to one or more of the journey estimation modules 308 and the scheme determination module 312.”).  Although it is well known that charging stations are in different locations and would be in different locations along the route the examiner would like to introduce a new reference to clarify.
Loftus teaches of the charging station being between a first trip and a second trip (Paragraph 30 “In this example, all possible routes are too long to reach the destination on a single charge, so the routing system will calculate a stop at one of the charging stations between the origin and the destination. In this example, there are two stations, station 1, which is an AC charging station 203 and station 2, which is a DC charging station 205.”, Paragraph 55 “Using this and any other suitable data, the process may calculate optimized routes and their respective charging times. Based on the results, one or more routes may be presented to the drivers for utilization.”)
It would have been obvious to one of ordinary skill to modify Shimizu to include the teachings of calculating a dwell time in between the first and second trip for the purpose of calculating the route travel time.
Shimizu does not explicitly disclose determining the driven vehicle is in an active state during the first duration and the second duration based on vehicle data form one or more of vehicle sensors and vehicle systems of the driven vehicle;
Gawthrope teaches determining the driven vehicle is in an active state during the first duration and the second duration based on vehicle data form one or more of vehicle sensors and vehicle systems of the driven vehicle (Paragraph 76 “At block 510, in at least one embodiment, the Analytics Server system 500 performs a Journey Segmentation analysis of the event data. In an embodiment, the system 10 is configured to identify a Journey for a vehicle from the event data, including identifying whether a given vehicle's route or movement is for purposes of driving to a journey destination, wherein the journey identification comprises: identifying an engine on or a first movement for the vehicle; identifying an engine off or stop movement for the vehicle; identifying a dwell time for a vehicle; and identifying a minimum duration of travel”);
Identifying an inactive state of the driven vehicle based on the vehicle data (Paragraph 76 “At block 510, in at least one embodiment, the Analytics Server system 500 performs a Journey Segmentation analysis of the event data. In an embodiment, the system 10 is configured to identify a Journey for a vehicle from the event data, including identifying whether a given vehicle's route or movement is for purposes of driving to a journey destination, wherein the journey identification comprises: identifying an engine on or a first movement for the vehicle; identifying an engine off or stop movement for the vehicle; identifying a dwell time for a vehicle; and identifying a minimum duration of travel”);
calculating a dwell duration between the first trip and the second trip based on the inactive state of the driven vehicle exceeding a predetermined amount of time (Paragraph 12 “The minimum duration of travel can comprise a duration from about 60 to about 90 seconds. The maximum dwell time for a stop can be from about 30 to about 90 seconds. The minimum distance of travel can be from about 100 meters to about 300 meters.”)
It would have been obvious to one of ordinary skill to modify Shimizu to include the teachings of determining the dwell time when the vehicle is in an inactive state for greater than a predetermined amount of time for the purpose of determining the whether the vehicle is active or inactive.
As to claim 2 Shimizu discloses a computer-implemented method wherein the historical energy pricing includes an price per kilowatt-hour of energy to charge the prospective vehicle to reach a target state of charge or a provided level of charge (Paragraph 33 “DR may be described as the changes in electricity usage by end-use customers from their normal consumption patterns in response to changes in the price of electricity over time. DR may also relate to incentive payments designed to induce lower electricity use at times of high wholesale market prices or when the electricity grid is unreliable. DR may include all intentional modifications to consumption patterns of electricity of end-use customers that are intended to alter the timing, level of instantaneous demand, or the total electricity consumption.”). 
Shimizu does not explicitly disclose the pricing is an average pricing.  According to KSR (D) applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  In this case it would have been obvious to average the price out over a time period to yield a predictable result of providing an average cost of electricity to charge the vehicle. 
As to claim 3 Shimizu discloses a computer-implemented method wherein determining the target state of charge includes evaluating the trip log data of the driven vehicle and determining a driving profile associated with the prospective vehicle based on the evaluation (Paragraph 31 “In some implementations, the storage device 141 stores time synchronicity data, historical journey data, user profile data, power rate data, and any other data for providing the functionality described herein. The historical journey data associated with a user may describe historical journeys taken by the user. For example, the historical journey data includes data describing one or more of a start point, an end point, a departure time from the start point, an arrival time at the end point, a route, a journey duration, a direction, and other journey context data associated with a journey taken by the user. The user profile data can be data describing user profiles”). 
As to claim 4 Shimizu discloses a computer-implemented method wherein estimating the prediction value includes receiving current market energy pricing, and  (Paragraph 31 “A DR event may be an event related to demand response in a power grid system. For example, a DR event may be an event indicating that: (1) a price for electricity is scheduled to increase during a certain time period”). 
As to claim 5 Shimizu discloses a computer-implemented method  wherein the first duration begins at a first start time and ends at a first end time, wherein the second duration begins at a second start time and ends at a second end time, and wherein the dwell duration begins at the first end time and ends at the second start time(Paragraph 51 “The journey data recorded by the data logging module 204 includes, but is not limited to, an identifier (ID) identifying the client device 103 (e.g., a vehicle identification number), one or more user IDs identifying one or more users associated with the client device 103 (e.g., a driver in a vehicle, a passenger in the vehicle), a start point, a destination, a journey duration, a route, a time of arrival, a time of departure, one or more points of interest along the route, and other data associated with a related journey “, Paragraph 61 “A time when the vehicle is connected to the charge station 193 may be referred to as a charge connection time.”). 
As to claim 6	 Shimizu discloses a computer-implemented method wherein calculating the historical value for the dwell duration includes determining whether the prospective vehicle has access to a charging station (Paragraph 28 “The power system 199 may supply power to multiple charge stations 193 in a local area for charging vehicles in the local area”). 
 (Paragraph 17 “In some implementations, the network 105 may include a global positioning system (GPS) satellite for providing GPS navigation to the client devices 103a and 103b”). 
As to claim 8 Shimizu discloses a computer-implemented method wherein the historical value is further calculated for N trips in the trip log data, and wherein a plurality of dwell durations are calculated between trips of the N trips(Paragraph 51 “The journey data recorded by the data logging module 204 includes, but is not limited to, an identifier (ID) identifying the client device 103 (e.g., a vehicle identification number), one or more user IDs identifying one or more users associated with the client device 103 (e.g., a driver in a vehicle, a passenger in the vehicle), a start point, a destination, a journey duration, a route, a time of arrival, a time of departure, one or more points of interest along the route, and other data associated with a related journey “, Paragraph 61 “A time when the vehicle is connected to the charge station 193 may be referred to as a charge connection time.”[The data logging module logs user routes over time which will be the N trips in the log data since that data will increase with time as the system stores more log data of the users journey]).
	As to claim 10 the claim is interpreted and rejected as in claim 1. 
	As to claim 11 the claim is interpreted and rejected as in claim 6. 
	As to claim 12 the claim is interpreted and rejected as in claim 7. 
	As to claim 13 the claim is interpreted and rejected as in claim 8. 

	As to claim 16 the claim is interpreted and rejected as in claim 1. 
As to claim 17 the claim is interpreted and rejected as in claim 5. 
As to claim 18 the claim is interpreted and rejected as in claim 6. 
As to claim 19 the claim is interpreted and rejected as in claim 7. 
As to claim 20 the claim is interpreted and rejected as in claim 8. 

Claims 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2016/0047862) in view of Loftus (US 2015/0241233), and Gawthrope (US 2020/0258328) as applied to claim 1 above, and in further view of Stevens (US 2011/0270486)
As to claim 9 Stevens a computer-implemented method further comprising: providing the prediction value for the future time period to a dealer of prospective vehicles, wherein the prediction value is a cost benefit analysis of prospective vehicle ownership (Paragraph 61 “The server processes the simulation scenario with the drive cycle data and provides the user with a report that indicates the optimal vehicle choices for each route, along with an optimized deployment plan. The optimized deployment plan may suggest which vehicles should be deployed on which routes and how to re-deploy vehicles optimally as the batteries age. Also included may be the total lifetime cost of ownership and the vehicle life expectancy. The report may also be emailed to the customer or available online through the user interface once ready.”). 

As to claim 15 the claim is interpreted and rejected as in claim 9.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	On page 9 and 11 of the applicant’s arguments applicants argue with respect to claim 6, 11 that Shimizu does not teach “calculating the historical value for the dwell duration includes determining whether the prospective vehicle has access to a charging station”
The examiner respectfully disagrees with the applicant’s arguments. The applicant is reminded that the examiner interprets the claim with the broadest reasonable interpretation.  Shimizu calculating the historical value for the dwell duration includes determining whether the prospective vehicle has access to a charging station (Paragraph 28 “The power system 199 may supply power to multiple charge stations 193 in a local area for charging vehicles in the local area”). Shimizu as described above teaches of calculating a dwell duration because it maintains a trip history of the vehicle as well information including charge times and the estimation departure times to the next destination (Figure 6).   In this example the vehicle clearly, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
3/8/2022